Filed 10/28/13 P. v. Lepke CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                             B244820

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. MA050629)
         v.

BRADLEY DEAN LEPPKE,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Bernie C.
LaForteza, Judge. Affirmed as modified.
         William L. Heyman, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Victoria B. Wilson and Brendan
Sullivan, Deputy Attorneys General, for Plaintiff and Respondent.
         In this appeal from a September 14, 2012 order modifying a protective order,
defendant Bradley Dean Leppke contends the trial court inadvertently entered the wrong
expiration date of October 22, 2020. The Attorney General agrees the correct expiration
date is October 22, 2013, and attributes the entry of the wrong expiration date to clerical
error.
         We reject defendant’s claim of prosecutorial misconduct and direct the superior
court to modify the September 14, 2012 order to reflect the correct expiration date of
October 22, 2013.


                                      BACKGROUND


         Because the parties agree the September 14, 2012 order must be modified to
reflect the correct expiration date of October 22, 2013, our discussion of the relevant facts
will be brief.
         By plea agreement on November 15, 2010, defendant received a three-year prison
sentence for one felony count of stalking his wife. (Pen. Code, § 646.9, subd. (b).)1 He
also agreed to be restrained under a criminal protective order with respect to his wife and
children. (§ 646.9, subd. (k).)2 The protective order, which was entered on October 22,
2010, had a three-year term that was to expire on October 22, 2013.
         After being released from prison, defendant filed a pro. per. motion to terminate or
modify the protective order. At the September 14, 2012 hearing on his motion, the
prosecutor agreed to a modification that would: (1) remove the children’s names and list
only the wife’s name; and (2) allow defendant to have contact with his wife “only for the
safe exchange of the children.” The prosecutor prepared and submitted a modified

1        All further statutory references are to the Penal Code.

2      The Attorney General correctly points out that the original protective order
erroneously indicated that it was issued under sections 136.2 (witness intimidation) and
273.5 (willful infliction of corporal injury), when it was actually issued under section
646.9, subdivision (k) (stalking).

                                               2
protective order that reflected these changes, but inadvertently listed the wrong
termination date of October 22, 2020.3 The erroneous termination date was not
discovered at the hearing, and the court signed and entered the modified order on
September 14, 2012. On October 29, 2012, defendant filed a timely appeal from the
September 14, 2012 order. (§ 1237, subd. (b).)


                                       DISCUSSION


       In the respondent’s brief, the Attorney General agrees the correct expiration date is
October 22, 2013, and attributes the entry of the wrong expiration date to clerical error.
In the reply brief, defendant states he has no objection to the granting of relief on the
basis of clerical error.
       Based on our review of the record, we conclude the wrong termination date was
inadvertently entered, solely as a result of clerical error, on the September 14, 2012 order.
The facts are undisputed that the correct termination date is October 22, 2013.
       We find no factual basis to support defendant’s remaining claim of prosecutorial
misconduct. Because the error was an unintentional clerical error, no further discussion
of the prosecutorial misconduct claim is required.




3     Defendant’s request to take judicial notice of the modified order bearing the wrong
termination date is granted.

                                              3
                                     DISPOSITION


       The matter is remanded with directions to modify the September 14, 2012 order by
striking the erroneous October 22, 2020 expiration date and replacing it with the correct
expiration date of October 22, 2013. As modified, the order is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 SUZUKAWA, J.

We concur:



       EPSTEIN, P. J.



       WILLHITE, J.




                                            4